UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 18, 2009 SNOWDON RESOURCES CORPORATION (Exact name of registrant as specified in its charter) NEVADA 000-52813 (State or other jurisdiction of incorporation) (Commission File No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia CanadaV6C 1H2 (Address of principal executive offices and Zip Code) (604) 606-7979 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS On December 18, 2009, David Hackman resigned from the board of directors of Snowdon Resources Corporation. Mr. Hackman did not have any dispute with Snowdon Resources Corporation regarding our operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 22nd day of December, 2009. SNOWDON RESOURCES CORPORATION BY: R.M. Baker Robert M. Baker Chief Executive Officer
